NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 16 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DUANE JENSEN,                                    No.    18-15590

                Plaintiff-Appellant,             D.C. No. 2:14-cv-00029-RFB-VCF

 v.
                                                 MEMORANDUM*
LAS VEGAS METROPOLITAN POLICE
DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Duane Jensen appeals pro se from the district court’s judgment following a

jury verdict in his 42 U.S.C. § 1983 action alleging violations of his First

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Jensen waived his challenge to the sufficiency of the evidence supporting the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jury’s verdict by failing to move for judgment as a matter of law or a new trial

before the district court. See Nitco Holding Corp. v. Boujikian, 491 F.3d 1086,

1089-90 (9th Cir. 2007) (to preserve a sufficiency-of-the-evidence challenge, a

party must file both a pre-verdict motion under Fed. R. Civ. P. 50(a) and a post-

verdict motion for judgment as a matter of law or new trial under Rule 50(b)).

      AFFIRMED.




                                          2                                   18-15590